 


109 HR 1420 IH: Families for ED Advertising Decency Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1420 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Moran of Virginia (for himself, Mr. Duncan, and Mr. Ross) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit as indecent the broadcasting of any advertisement for a medication for the treatment of erectile dysfunction. 
 
 
1.Short titleThis Act may be cited as the Families for ED Advertising Decency Act.  
2.Definition of indecencyWithin 6 months after the date of enactment of this Act, the Federal Communications Commission shall revise the Commission’s interpretations of, and enforcement policies concerning, section 73.3999 of the Commission’s regulations (47 CFR 73.3999), relating to indecent material that no licensee of a radio or television broadcast station shall broadcast on any day between 6 a.m. and 10 p.m., to treat as indecent for such purposes any advertisement for a medication for the treatment of erectile dysfunction. This section shall not require treating as indecent any product placement or other display or mention merely of the trademarked name or generic name for such a medication. 
 
